390 U.S. 529 (1968)
ATLANTIC INSURANCE CO. ET AL.
v.
STATE BOARD OF EQUALIZATION OF CALIFORNIA.
No. 1129.
Supreme Court of United States.
Decided April 1, 1968.
APPEAL FROM THE COURT OF APPEAL OF CALIFORNIA, FIRST APPELLATE DISTRICT.
Bert W. Levit and Victor B. Levit for appellants.
Thomas C. Lynch, Attorney General of California, and Harold B. Haas, Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.